EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into, effective
as of January 26, 2005 (the “Effective Date”), by and between CALLWAVE, INC., a
California corporation (the “Company”), and ADRIAN VAN HAAFTEN (“Employee” and
“Executive”), with reference to the following facts:

 

RECITALS:

 

The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which the Company shall employ Employee.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. POSITION AND DUTIES

 

1.1 POSITION AND TITLE. Subject to the Employee providing appropriate documents
by the first day of employment to complete the I-9 form to provide eligibility
for employment in the United States, the Company hereby hires Employee to serve
as the Chief Marketing Officer of the Company.

 

(a) LIMITS ON AUTHORITY. Employee shall perform his duties as Chief Marketing
Officer of the Company pursuant to this Agreement in compliance with applicable
law and consistent with such budgets as the Company’s Board of Directors adopts
and modifies from time to time.

 

(b) ANNUAL REVIEWS. Within thirty (30) days after each annual anniversary of the
Effective Date of this Agreement, the Company shall review Employee’s
performance of his duties pursuant to this Agreement and advise Employee of the
results of that review, provided, however, that Company may elect to conduct a
partial-year performance review in order to synchronize Employee’s annual review
date with that of the Company’s other executives. In connection with each such
review, the Company shall evaluate whether any increase in Employee’s
compensation under Section 2, below, is appropriate.

 

(c) REPORTING AND AUTHORITY. Employee shall report to the Company’s Chief
Executive Officer. Employee shall render such business and professional services
in the performance of his duties, consistent with the Employee’s position within
the Company, as shall be reasonably assigned to him by the Company’s Chief
Executive Officer.

 

1.2 ACCEPTANCE. Employee hereby accepts employment by the Company in the
capacity set forth in Section 1.1, above, and agrees to perform the duties of
such position from and after the Effective Date of this Agreement in a diligent,
efficient, trustworthy, and businesslike manner. Employee agrees that, to the
best of the Employee’s ability and experience,



--------------------------------------------------------------------------------

Employee at all times shall loyally and conscientiously discharge all of the
duties and responsibilities imposed upon Employee pursuant to this Agreement.

 

1.3 BUSINESS TIME. Employee shall devote his exclusive business time to the
performance of his duties under this Agreement.

 

1.4 LOCATION. Employee shall perform his duties under this Agreement from the
Company’s principal offices in Santa Barbara, California. Employee acknowledges
and agrees that from time to time he shall be required to travel (at the cost
and expense of the Company) to other locations outside of Santa Barbara,
California, in order to discharge his duties under this Agreement.

 

1.5 TERM. Subject to such sooner term pursuant to Section 3 below, the term of
this Agreement shall commence as of the Effective Date and shall expire upon
termination pursuant to Section 3 of this Agreement.

 

2. COMPENSATION. The Company shall compensate Employee for his services pursuant
to this Agreement as follows:

 

2.1 SALARY. The Company shall pay to Employee an annual salary in the amount of
two hundred and twenty-five thousand dollars ($225,000) (“Base Compensation”).
Such annual salary shall be subject to periodic increases at the time of
Employee’s annual review pursuant to Section 1.1(b), above, and such other times
and in such amounts as the Company, in its discretion, shall determine to be
appropriate. The Base Compensation will be paid periodically in accordance with
the Company’s normal payroll practices and shall be subject to the usual,
required withholding.

 

2.2 ANNUAL PERFORMANCE BONUS. For each full year during the term of this
Agreement, (pro-rated for the first partial year of employment), Employee will
be eligible to receive a bonus based upon the achievement of reasonable
performance criteria. Fifty percent (50%) of such bonus shall be based upon the
Company’s achievement of corporate objectives determined by the Chief Executive
Officer, and the remaining fifty percent (50%) of such bonus shall be based upon
Employee’s achievement of Employee’s individual objectives as specified by the
Chief Executive Officer after consultation with the Employee (the “Annual
Bonus”). Consistent with Company policy, the payment of any performance-based
bonus shall be subject to the final discretion of the Compensation Committee of
the Company’s board of directors. Subject to the foregoing, the Target Annual
Bonus payable for any calendar year shall be thirty percent (30%) of Base
Compensation.

 

2.3 EQUITY GRANTS. On the first day of Employee’s employment with the Company
hereunder, the Company will grant to Employee an option, which will be, to the
extent possible under the $100,000 rule of Section 422(d) of the Code, an
incentive stock option, to purchase fifty thousand (50,000) shares of the
Company’s common stock with an exercise price per share equal to 100% of the
fair market value of the underlying stock on the date of the approval of the
grant by the Company’s board of directors, as determined by the board of
directors or its committee, in their sole discretion (the “Initial Option
Grant”). The Initial Option Grant will vest

 

2



--------------------------------------------------------------------------------

as to 12.5% of the shares subject to the Option six months after the date of
grant, and as to  1/48th of the shares subject to the Option monthly thereafter,
so that the Option will be fully vested and exercisable four (4) years from the
date of grant, subject to Employee’s continued service to the Company on the
relevant vesting dates.

 

On the date of the first meeting of the Company’s board of directors following
the completion of Employee’s first full year of employment with the Company, the
Company will grant to Employee an option, which will be, to the extent possible
under the $100,000 rule of Section 422(d) of the Code, an incentive stock
option, to purchase thirty thousand (30,000) shares of the Company’s common
stock with an exercise price per share equal to 100% of the fair market value of
the underlying stock on the date of the approval of the grant by the Company’s
board of directors, as determined by the board of directors or its committee, in
their sole discretion (the “First Year Grant”). The First Year Grant will vest
as to 16.67% of the shares subject to the Option six months after the date of
grant, and as to  1/36th of the shares subject to the Option monthly thereafter,
so that the Option will be fully vested and exercisable three (3) years from the
date of grant, subject to Employee’s continued service to the Company on the
relevant vesting dates.

 

On the date of the first meeting of the Company’s board of directors following
the completion of Employee’s second full year of employment with the Company,
the Company will grant to Employee an option, which will be, to the extent
possible under the $100,000 rule of Section 422(d) of the Code, an incentive
stock option, to purchase ten thousand (10,000) shares of the Company’s common
stock with an exercise price per share equal to 100% of the fair market value of
the underlying stock on the date of the approval of the grant by the Company’s
board of directors, as determined by the board of directors or its committee, in
their sole discretion (the “Second Year Grant”). The Second Year Grant will vest
as to 25% of the shares subject to the Option six months after the date of
grant, and as to  1/24th of the shares subject to the Option monthly thereafter,
so that the Option will be fully vested and exercisable two (2) years from the
date of grant, subject to Employee’s continued service to the Company on the
relevant vesting dates.

 

On the date of the first meeting of the Company’s board of directors following
the completion of Employee’s third full year of employment with the Company, the
Company will grant to Employee an option, which will be, to the extent possible
under the $100,000 rule of Section 422(d) of the Code, an incentive stock
option, to purchase ten thousand (10,000) shares of the Company’s common stock
with an exercise price per share equal to 100% of the fair market value of the
underlying stock on the date of the approval of the grant by the Company’s board
of directors, as determined by the board of directors or its committee, in their
sole discretion (the “Third Year Grant”). The Third Year Grant will vest as to
25% of the shares subject to the Option six months after the date of grant, and
as to  1/24th of the shares subject to the Option monthly thereafter, so that
the Option will be fully vested and exercisable two (2) years from the date of
grant, subject to Employee’s continued service to the Company on the relevant
vesting dates.

 

In combination, the Initial Option Grant, the First Year Grant, the Second Year
Grant and the Third Year grant is intended to provide Employee with incentive
stock options to purchase one

 

3



--------------------------------------------------------------------------------

hundred thousand (100,000) shares of the Company’s common stock. All option
grants described in this Agreement (and all options granted hereunder) shall be
subject to the terms, definitions and provisions of the Company’s 2004 Stock
Option Plan or such other Company stock option plan under which they are granted
(the “Stock Plan”) and the relevant option grant agreement by and between
Executive and the Company (individually, the “Initial Option Grant Agreement,”
the “First Year Grant Agreement,” the “Second Year Grant Agreement,” and the
“Third Year Grant Agreement”). The Initial Option Grant Agreement is
incorporated herein, and the remaining three (3) grant agreements shall be
provided by Company to Employee prior to the receipt of each such subsequent
grant and shall be of a form and substance similar to the Initial Option Grant.

 

At any point in time, Company may elect to implement any pro rata adjustments
which may be required in order to synchronize Employee’s annual review date with
that of the Company’s other executives. Any such adjustments, should they occur,
shall be designed and implemented by Company in such a manner as to create no
additional adverse effect on Employee’s cash and equity compensation.

 

2.4 FRINGE BENEFITS/VACATION. Subject to the Company’s vacation accrual limits
and policies, Employee shall accrue two (2) weeks’ paid vacation in each period
of twelve (12) consecutive months of employment during the term of this
Agreement. Employee shall be eligible for such other fringe benefits as are
provided to the Company’s senior executive level employees generally from time
to time.

 

2.5 REIMBURSEMENT OF USUAL AND CUSTOMARY BUSINESS EXPENSES. The Company shall
reimburse Employee for authorized business expenses incurred by Employee in the
performance of his duties, provided that such business expenses are reasonable
in amount, incurred for the benefit of the Company, and are supported by
itemized accountings and expense receipts submitted to the Company prior to any
reimbursement in accordance with the Company’s business expense reimbursement
policies.

 

2.6 REIMBURSEMENT OF RELOCATION EXPENSES. The Company shall reimburse Employee
for authorized relocation, temporary housing and travel expenses, provided that
such relocation expenses are reasonable in amount, incurred for the benefit of
the Company, and are supported by itemized accountings and expense receipts
submitted to the Company prior to any reimbursement in accordance with the
Company’s business expense reimbursement policies. Specifically, the Company
shall reimburse Employee for up to $25,000.00 of such reasonable and documented
expenses immediately as incurred by Employee. Should Employee voluntarily
terminate his employment with the Company for any reason within twelve (12)
months following the Effective Date, then Employee shall repay to Company a pro
rata amount equal to the product of (x) the total reimbursement paid by Company
to Employee under the terms of this paragraph multiplied by (y) twelve minus the
number of full months in which Employee was employed by Company divided by
twelve.

 

4



--------------------------------------------------------------------------------

3. TERMINATION.

 

3.1 DEFINITIONS. For purposes of this Agreement, the term:

 

(a) “DATE OF TERMINATION” shall mean the date specified in the Notice of
Termination (as defined below).

 

(b) “DISABILITY” shall mean a mental or physical condition, which, in the
opinion of a qualified physician approved by the Employer’s Board of Directors,
renders Employee incapable for a period of at least six (6) consecutive months
from performing his regular duties under this Agreement.

 

(c) “MISCONDUCT” shall mean (i) the willful failure by Employee to substantially
perform his duties with the Company (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness), (ii) the willful
engaging by Employee in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise, (iii) Executive’s conviction of, or
plea of nolo contendere to, a felony or a crime involving moral turpitude, or
(iv) Executive’s gross misconduct.

 

(d) “NOTICE OF TERMINATION” shall mean a notice which shall set forth in
reasonable detail the reason for termination of Employee’s employment. No
purported termination which is not effected pursuant to this Section 3.1 shall
be effective.

 

3.2 TERMINATION BY COMPANY. The Company may terminate this Agreement:

 

(a) FOR MISCONDUCT. At any time for Misconduct upon delivery of a Notice of
Termination. Upon termination for Misconduct, all vesting of all option grants
shall terminate immediately and the Company shall pay to Employee all accrued
and unpaid compensation for the period ending on the Date of Termination,
including any and all pro rated cash bonuses to which Employee would otherwise
be entitled, and shall not be obligated to pay any additional amounts to
Employee hereunder.

 

(b) OTHER THAN MISCONDUCT OR DISABILITY. At any time for reasons other than
Misconduct. Employee’s employment is at will and the Company may terminate this
Agreement and Employee’s employment for any reason deemed sufficient by the
Company upon notice as provided in Section 3.1. Upon termination for any
reason(s) other than Misconduct or Disability, all vesting of all option grants
shall terminate immediately and the Company shall pay to Employee all accrued
and unpaid compensation for the period ending on the Date of Termination,
including any and all pro rated cash bonuses to which Employee would otherwise
be entitled, and shall not be obligated to pay any additional amounts to
Employee hereunder. However, following the first twelve (12) months of
Employee’s employment by Company, in the event of termination of Employee by
Company for any reason(s) other than Misconduct or Disability and in accordance
with the terms under the “Conditional Nature of Severance Payments,” below,
Company shall offer to Employee a severance payment equal to three (3) months’
base compensation.

 

(c) DISABILITY. By reason of Employee’s Disability. If the Company elects to
terminate Employee’s employment hereunder by reason of Employee’s Disability,
then all vesting of all option grants shall terminate immediately and the
Company shall pay to Employee

 

5



--------------------------------------------------------------------------------

all accrued and unpaid compensation for the period ending on the Date of
Termination, and shall not be obligated to pay any additional amounts to
Employee hereunder.

 

3.3 CONDITIONAL NATURE OF SEVERANCE PAYMENTS

 

(a) NONCOMPETE. Employee acknowledges that the nature of the Company’s business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company during the three (3) months
following the termination of Executive’s employment with the Company, it would
be very difficult for Executive not to rely on or use the Company’s trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive the severance payments set forth
in Section 3.2(b) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interest in or participating in the financing, operation, management or control
of, any person, firm, corporation or business that directly competes with
Company or is a customer of the Company.

 

(b) NON-SOLICITATION. Until the date three (3) months after the termination of
Employee’s employment with the Company for any reason, Employee agrees and
acknowledges that Employee’s right to receive the severance payments set forth
in Section 3.2(b) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not either directly or indirectly
soliciting, inducing, attempting to hire, recruiting, encouraging, taking away,
hiring any employee of the Company or causing an employee to leave his or her
employment either for Employee or for any other entity or person.

 

(c) UNDERSTANDING OF COVENANTS. Employee represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

 

3.4 TERMINATION BY EMPLOYEE. Employee may resign from employment and terminate
this Agreement at any time. If Employee terminates this Agreement voluntarily,
then all vesting of all options shall terminate immediately and the Company
shall pay to Employee all accrued and unpaid compensation for the period ending
on the Date of Termination, and shall not be obligated to pay any additional
amounts to Employee hereunder.

 

3.5 DEATH. This Agreement shall terminate automatically upon the death of
Employee. If Employee’s employment is terminated by reason of Employee’s death,
then the Company shall pay to Employee’s beneficiaries or legal representatives
(i) within 15 days, all accrued and unpaid Base Compensation and vacation pay
for all periods ended on or before the date of Employee’s death, and (ii) the
Company shall not be obligated to make any further payments hereunder.

 

6



--------------------------------------------------------------------------------

4. MISCELLANEOUS

 

4.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (i) when
personally delivered, or (ii) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (iii) on the date on which
transmitted by facsimile or other electronic means generating a receipt
confirming a successful transmission (provided that on that same date a copy of
such notice is deposited in the United States mail, postage prepaid, certified
or registered mail, return receipt requested), or (iv) on the next business day
after the date on which deposited with a regulated public carrier (e.g., Federal
Express) designating overnight delivery service with a return receipt requested
or equivalent thereof administered by such regulated public carrier, freight
prepaid, and addressed in a sealed envelope to the party for whom intended at
the address or facsimile number appearing on the signature page of this
Agreement, or such other address or facsimile number, notice of which is given
in a manner permitted by this Section 4.1.

 

4.2 ARBITRATION.

 

(a) GENERAL. In consideration of Employee’s service to the Company, its promise
to arbitrate all employment related disputes and Employee’s receipt of the
compensation, pay raises and other benefits paid to Employee by the Company, at
present and in the future, Employee agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Employee’s
service to the Company under this Agreement or otherwise or the termination of
Employee’s service with the Company, including any breach of this Agreement,
shall be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Employee agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Employee
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Employee.

 

(b) Procedure. Employee agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Employee agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication
and motions to dismiss and demurrers, prior to any arbitration hearing. Employee
agrees that the arbitrator shall issue a written decision on the merits.
Employee also agrees that the arbitrator

 

7



--------------------------------------------------------------------------------

shall have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law. Employee understands the Company will pay for
any administrative or hearing fees charged by the arbitrator or AAA except that
Employee shall pay the first $200.00 of any filing fees associated with any
arbitration Employee initiates. Employee agrees that the arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules and
that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.

 

(c) REMEDY. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Employee and the Company.
Accordingly, except as provided for by the Rules, neither Employee nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law, which the Company has not adopted.

 

(d) AVAILABILITY OF INJUNCTIVE RELIEF. In addition to the right under the Rules
to petition the court for provisional relief, Employee agrees that any party may
also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys fees.

 

(e) ADMINISTRATIVE RELIEF. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Employee from
pursuing court action regarding any such claim.

 

(f) VOLUNTARY NATURE OF AGREEMENT. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understand it, including that
Employee is waiving Employee’s right to a jury trial. Finally, Employee agrees
that Employee has been provided an opportunity to seek the advice of an attorney
of Employee’s choice before signing this Agreement.

 

4.3 BINDING ON SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.

 

4.4 GOVERNING LAW. This Agreement shall be construed in accordance with and
shall be governed by the laws of the State of California, without regard to
conflict of law principles.

 

8



--------------------------------------------------------------------------------

4.5 SEVERABILITY. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

 

4.6 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on all the signatories.

 

4.7 FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.

 

4.8 ENTIRE AGREEMENT; AMENDMENT. This Agreement, together with the Initial
Option Grant Agreement, and the Company’s standard Confidential Information
Agreement (a) represents the entire understanding of the parties with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
understandings, whether written or oral, regarding the subject matter hereof,
and (b) may not be modified or amended, except by a written instrument, executed
by the party against whom enforcement of such amendment may be sought.

 

4.9 STOCK SPLITS, ETC. All references in this Agreement to specific numbers of
shares and prices per share shall be proportionately adjusted for any stock
splits, reverse splits, stock combinations or similar recapitalizations after
the date hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”       “EMPLOYEE:” CALLWAVE, INC., a California corporation         By
  /s/ David F. Hofstatter       By   /s/ Adrian van Haaften     David F.
Hofstatter, President and CEO           Adrian van Haaften                      
Date           Date                   Address, Facsimile No. and Email for
Notices       Address, Facsimile No. and Email for Notices:          

136 West Canon Perdido Street

Santa Barbara, California 93101

 

Facsimile No.: (805) 690-4211

     

16 Hillcrest Road

Tiburon, California 94920

 

Facsimile No.:

 

 

10